Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION

Claim status
Claims 1-2, 9, 11, 15-16, 18-20, 28, 62, 64, 66, 70-71, 78-79, 82, 85, 89, 97-100 are pending
Claims 64, 66, 70-71, 78-79, 82, 85, 89 are withdrawn
Claims 1-2, 9, 11, 15-16, 18-20, 28, 62, 97-100 are under examination

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 4/21/2021 is acknowledged.  
Applicant's election with traverse is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Furthermore, the Examiner was able to provide art which satisfied the limitations of product of group I, thereby demonstrating that the special technical feature lacks novelty.  Therefore, a lack of unity exists between the restricted groups.
The requirement is still deemed proper and is therefore made FINAL.

Claims 64, 66, 70-71, 78-79, 82, 85, 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2018 and 4/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 11, 19 and 20 are objected to because of the following informalities: instant claims recite the phrases “cell, which cell” (as per claim 1), “regulatory T cell, which regulatory T cell” (as per claim 11), and “cell of claim 1, which cell” (as per claims 19 and 20). These dependent clauses are grammatically incorrect because they unnecessarily restate the object of the phrase. Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Dominant negative TGF-beta receptor embodiments

Claims 1, 18, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (Gene Therapy, 2013, 20:575-580, see IDS filed 12/13/2018).

With respect to claims 1 and 18, Zhang teaches a T cell, which recombinantly expresses a dominant negative TGF-beta receptor (Abstract, p. 576, Fig. 1., p. 579, Fig. 4).
In regard to claim 62, Zhang teaches the cells are in a pharmaceutical composition (p. 579, Adoptive cell transfer).
Accordingly, Zhang anticipates instant claims.


Claims 1, 2, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al., (JEM, 2000, 1919:1187-1196)

With respect to claims 1, 2, 11, and 18, Lucas teaches a transgenic mouse that recombinantly expresses a dominant negative TGF-beta receptor under the control of a T cell specific promoter (Abstract, p. 1189, Results, Fig. 1). 
Accordingly, Lucas anticipates instant claims.


Dominant negative PD-1 receptor embodiments

Claims 1, 15, 16, 62, 97-98, and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by June et al., (WO2013/019615, filed 7/27/2012, now US Patent 10,981,969, see IDS filed 12/13/2018).

With respect to claims 1, 15-16 and 97, June teaches a T cell, which recombinantly expresses a dominant negative PD-1 receptor (Abstract,).
In regard to claim 62, June teaches the cells are in a pharmaceutical composition ().
In regard to claims 98 and 100, June teaches the dominant negative PD-1 receptor comprises the ligand binding domain of PD-1 with a heterologous signaling domain.
Accordingly, June anticipates instant claims.



Claims 1, 15, 16, 62, 97-100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., (US2017/0258835, filed 10/30/2015).

With respect to claims 1, 15-16 and 97, Zhao teaches a T cell, which recombinantly expresses a dominant negative PD-1 receptor with an intracellular activation domain (alias CLEAR) (Abstract, [0034-0037, 00118, 00121, 00359-0363, 0567-0575],  Example 2, Figs. 13, 16-20, 24, see claims 46-48, 50)
In regard to claim 62, Zhao teaches the cells are in a pharmaceutical composition (Abstract, [0501], Example 2).
In regard to claims 98 and 100, as stated supra, Zhao teaches the dominant negative PD-1 receptor comprises the ligand binding domain of PD-1 with a heterologous signaling domain.
In regard to claim 99, Zhao teaches the dominant negative PD-1 receptor comprises a CD8 transmembrane domain (Figs. 13A, Fig. 16-17, see “PD1.CD8Z”).
Accordingly, Zhao anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11, 15-16, 19-20, 28, 62 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Sentman et al., (US2018/0291080, filed 9/27/2016, with priority to 62/233,526, filed 9/28/2015).

Sentman teaches a T cell that recombinantly expresses a dominant negative form of an inhibitor of a cell-mediated immune response. Note that Applicant’s specification provides no special definition of a “dominant negative form of an inhibitor”, and given the breath of the functions defined by the specification “to potentiate antigen-specific or non-specific immune inhibitory responses” (p. 49, [0121]), the CARs taught by Sentman fulfill this function (see below).
Specifically in regard to claims 1 and 11, Sentman teaches the dominant negative form of the inhibitor is a chimeric antigen receptor (CAR) comprising the 
In regard to claims 2 and 11, Sentman teaches the cell is a regulatory T cell [0056] of priority document.
In regard to claims 15-16, and 97, Sentman teaches that the inhibitory receptor is an immune checkpoint inhibitor such as PD-1, CTLA-4, BTLA, TIM-3, LAG-3, TIGIT, LAIR-1, 2B4, or CD160 [0006, 00020-0033] of priority document.
In regard to claim 19, as stated supra, Sentman teaches the cells express a CAR that binds antigens associated with autoimmunity ([0006, 0010-0011], see Table 1 of priority document). 
In regard to claims 20 and 28, Sentman teaches that the cell further comprises additional CARs that bind antigens associated with autoimmune disorders [0007-0008, 0044] of priority document.  
In regard to claim 62, Sentman teaches the cells is in a pharmaceutical composition with a carrier [0063-0064] of priority document.
However, Sentman is silent to a preferred embodiment of a T cell that recombinantly expresses a dominant negative form of an inhibitor of a cell-mediated immune response.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method to produce a recombinant protein in vivo because each of the individual elements of the instant claims are 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sentman et al., (US2018/0291080, filed 9/27/2016, with priority to 62/233,526, filed 9/28/2015), in view of Frisancho-Kiss et al., (J Immunol, 2006, 176:6411-6415).

As discussed previously, Sentman teaches a T cell that recombinantly expresses a dominant negative form of an inhibitor of a cell-mediated immune response.
claim 9, as states supra, Sentman teaches the cell is a regulatory T cell [0056] of priority document.
In regard to claim 9, as state supra, Sentman teaches that the T cells can express multiple CARs against different antigens [0007-0008, 0044] of priority document, thereby producing a polyclonal population.
Furthermore, in regard to claim 9, Sentman suggests the T cells is a human cell based on the human constructs and intended use in human patients [0015, 0030-0033, 0061, 0064, 0066] of priority document. In addition, human T cells would be obvious because of their clinical potential.
However, Sentman is silent with respect to a CD4+/CD25+ regulatory T cell.
Nevertheless, as stated supra, Sentman teaches that one of the inhibitors of cell mediated immune responses is TIM-3, controls the levels of TREGs in cardiac inflammation and cites the prior art of Frisancho-Kiss et al., (2006) [0025] of priority document.
Frisancho-Kiss teaches that reducing TIM-3, reduces CTLA-4, which reduces the the population of CD4+/CD25+ TREGs (Abstract, Results, p. 6413-6414, Figs. 3-4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the TREGs comprising a dominant negative inhibitory receptors such as TIM-3 (or CTLA-4) as taught by Sentman, and do so in a CD4+/CD25+ TREG as taught by Frisancho-Kiss with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Frisancho-Kiss because restoring CTLA-4 signaling would reduce inflammatory heart disease (Abstract). 
prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1, 15, 16, 18, 62, 97-100 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-10, 16, and 95-110 of copending Application No. 15/757,276.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the cell product of cited application anticipates the cell product of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that the cited application claims are much more specific.  Thus the invention of said claims of the cited application are in effect “species” of the “generic” invention of the instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.


Claims 1, 15, 16, 18, 62, 97-100 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-5, 8-10, 13, 15, 17-21, 29-30, 58, 61-63, 6567, 70-71, 73, 75-77, 79, and 113 of copending Application No. 16/491,140.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the cell product of cited application anticipates the cell product of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that the cited application claims are much more specific.  Thus the invention of said claims of the cited application are in effect “species” of the “generic” invention of the instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.


Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633